 

Exhibit 10.4

 

BIO-PATH HOLDINGS, INC.
2017 STOCK INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

This Restricted Share Unit Award Agreement (the “Agreement”) is made and entered
into as of the award date set forth below (the “Award Date”) by and between
Bio-Path Holdings, Inc., a Delaware corporation (the “Company”), and the
participant named below (the “Participant”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Company’s 2017 Stock
Incentive Plan (the “Plan”).

 

Participant: ______________________________________

 

Award Date: ______________________________________

 

Number of Restricted Stock Units: _____________________

 

 

1.                  Award of Restricted Share Units. The Company hereby issues
to Participant an Award of the Number of Restricted Share Units set forth above
(the “RSUs”), subject to the terms and conditions set forth in this Agreement.
An RSU represents an unfunded, unsecured right to receive a Share of Common
Stock of the Company or cash equal to the Fair Market Value of a Share.

 

2.                  Restrictions on RSUs. Except as otherwise provided in the
Plan and this Agreement, the restrictions on Participant’s unvested RSUs are
that the RSUs shall be subject to forfeiture by Participant if Participant fails
to satisfy the vesting conditions set forth below.

 

3.                  Vesting of RSUs. The RSUs awarded hereunder shall vest, and
the restrictions on such RSUs shall lapse, only if Participant remains in
Continuous Service with the Company or an Affiliate until the applicable
anniversary of the Award Date, as set forth below (each, a “Vesting Date”):  

 



               

 

Notwithstanding the foregoing, a Participant who dies or becomes Disabled shall
become immediately 100% vested in the RSUs. Furthermore, the Plan Administrator
may, in its sole discretion, provide that the restrictions on all or any portion
of the outstanding RSUs granted pursuant to this Agreement will immediately
lapse prior to the consummation of a Change in Control. If the Plan
Administrator exercises such discretion with respect to the RSUs, the vested
RSUs will be settled prior to the consummation of the Change in Control at such
time and on such conditions as the Plan Administrator determines.

 

 1 

Time-based

4.                  Settlement of RSUs. Each vested RSU shall be settled during
the period beginning on the applicable Vesting Date and ending on the later of:
(a) the last day of the calendar year in which such Vesting Date occurs or (b)
March 15th of the calendar year following the end of the calendar year in which
such Vesting Date occurs (the “Settlement Date”). The Company will settle vested
RSUs by issuing to Participant, on a one-for-one basis, Shares of Common Stock
of the Company or cash equal to the Fair Market Value of such Shares. In no
event shall Participant be permitted to designate the taxable year in which
settlement of an RSU shall occur.

 

5.                  Restrictions on Transfer. Participant may not sell, assign,
pledge as security or otherwise transfer or encumber the unvested RSUs, whether
voluntary or involuntary, and if involuntary, whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise.

 

6.                  No Obligation to Employ. Nothing in the Plan or this
Agreement shall confer on Participant any right to continue in the employ of, or
other relationship with, the Company or any Affiliate, or limit in any way the
right of the Company, or as applicable, an Affiliate to terminate Participant's
employment or other relationship at any time, with or without Cause.

 

7.                  Rights as a Stockholder. Participant shall not have any
rights of a stockholder as a result of the grant of this Award or the vesting of
the RSUs. If Shares are issued upon settlement of vested RSUs, Participant shall
become a stockholder of record and will have all of the rights of a stockholder
of the Company with respect to the Shares from and after the date that Shares
are issued to Participant until such time as Participant disposes of the Shares.

 

8.                  Compliance with Laws and Regulations. Notwithstanding any
other provision of the Plan or the Agreement to the contrary, the grant, vesting
and holding of the Shares by Participant is expressly conditioned upon
compliance with the Securities Act and all applicable state securities laws.
Participant agrees to cooperate with the Company to ensure compliance with such
laws.

 

9.                  Tax Consequences. Set forth below is a brief summary as of
the effective date of the Plan of some of the federal and state tax consequences
of the grant and vesting of the RSU and, where applicable, the disposition of
the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. RECIPIENT SHOULD CONSULT A TAX ADVISOR BEFORE
ACCEPTING THIS AWARD.

 

9.1              Grant of Award. There will be no regular federal or state
income tax liability upon the grant of the Award.

 

9.2              Vesting of Award. There will be no regular federal or state
income tax liability upon vesting of the Award. However, there may be federal
and state employment taxes due upon vesting of the Award.

 

9.3              Settlement of Award. There may be regular federal and state
income tax liability upon settlement of the Award. Participant will be treated
as having received compensation income (taxable at ordinary income tax rates)
equal to the cash or Fair Market Value of the Shares issued to Participant. If
Participant is a current or former employee of the Company or an Affiliate, the
Company or such Affiliate may be required

 

 2 

Time-based

to withhold from Participant’s compensation or collect from Participant and pay
to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of settlement.

 

9.4              Disposition of Shares. If Shares are issued to Participant and
the Shares are held for one (1) year or less following the Settlement Date, any
gain realized on disposition of the Shares will be treated as short-term capital
gain. If the Shares are held for more than one (1) year following the Settlement
Date, any gain realized on disposition of the Shares will be treated as
long-term capital gain.

 

9.5              Tax Liability and Withholding. Notwithstanding any action the
Company takes with respect to any or all income tax, social security, payroll
tax, or other tax-related withholding (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and the Company (a) makes no representation or undertakings
regarding the treatment of any Tax-Related Items in connection with the grant,
vesting, or settlement of the RSUs or the subsequent sale of any Shares acquired
upon settlement of the RSUs; and (b) does not commit to structure the RSUs to
reduce or eliminate the Participant’s liability for Tax-Related Items.

 

10.              Notices. Any notice required to be given or delivered to the
Plan Administrator or the Company under the terms of this Agreement shall be in
writing (including a writing delivered by facsimile transmission or electronic
mail) and addressed to the Plan Administrator at the principal corporate office
of the Company. Any notice required to be given or delivered to Participant
shall be in writing (including a writing delivered by facsimile transmission or
electronic mail) and addressed to Participant at the address indicated above or
to such other address as such party may designate in writing from time to time
to the Plan Administrator. All notices shall be deemed to have been given or
delivered upon: (a) personal delivery; (b) five (5) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(c) one (1) business day after deposit with any return receipt express courier
(prepaid); or (d) when receipt is acknowledged after transmission by facsimile
or electronic mail.

 

11.              Interpretation. Any dispute regarding the interpretation of
this Agreement shall be submitted by Participant or the Company to the Plan
Administrator for review. The resolution of such a dispute by the Plan
Administrator shall be final and binding on the Company and Participant.

 

12.              Successors and Assigns. The Company may assign any of its
rights or obligations under this Agreement. This Agreement shall be binding upon
and inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer set forth herein, this Agreement shall be
binding upon Participant and Participant’s heirs, executors, administrators, and
legal representatives.

 

13.              Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to its conflict of law principles. If any provision of this Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

 3 

Time-based

14.              Choice of Forum. Participant hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the state courts of Delaware (and if jurisdiction in the state
courts of Delaware shall be unavailable, the Federal courts of the United States
of America sitting in the state of Delaware), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this Award
Agreement, the Shares issued in connection herewith or for recognition or
enforcement of any judgment relating thereto, and Participant hereby (i) agrees
not commence any such action or proceeding except in the state courts of
Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in the state courts of Delaware (and if
jurisdiction in the state courts of Delaware shall be unavailable, the Federal
courts of the United States of America sitting in the state of Delaware), and
any appellate court from any thereof, (iii) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such action or proceeding in the state courts of
Delaware (and if jurisdiction in the state courts of Delaware shall be
unavailable, the Federal courts of the United States of America sitting in the
state of Delaware), and (iv) waives, to the fullest extent it may legally and
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in the state courts of Delaware (and if jurisdiction
in the state courts of Delaware shall be unavailable, the Federal courts of the
United States of America sitting in the state of Delaware).

 

15.              Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS AWARD
AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

16.              Counterparts. This Award Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

17.              Severability. If any provision of this Award Agreement is
determined by a court of law to be illegal or unenforceable, then such provision
will be enforced to the maximum extent possible and the other provisions will
remain fully effective and enforceable.

 

18.              Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Award Agreement.

 

19.              Headings. The captions and headings of this Award Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Award Agreement.

 

20.              Gender and Number. In construing this Award Agreement, any
masculine terminology herein shall also include the feminine, and the definition
of any term herein in the singular shall also include the plural, except when
otherwise indicated by the context.

 

 4 

Time-based

21.              Entire Agreement. The Plan is incorporated herein by reference.
This Award Agreement and the Plan constitute the entire agreement of the parties
and supersede all prior undertakings and agreements with respect to the subject
matter hereof. If any inconsistency should exist between the nondiscretionary
terms and conditions of this Award Agreement and the Plan, the Plan shall govern
and control.

 

22.              Acceptance. Participant hereby acknowledges that he has read
and understands the terms and provisions of this Agreement, and accepts the
Award subject to all the terms and conditions of the Plan and this Agreement.
Participant has had an opportunity to obtain the advice of legal counsel prior
to executing this Agreement. Participant acknowledges that there may be adverse
tax consequences upon exercise of this Award and disposition of the Shares, and
that Participant should consult a tax advisor prior to such exercise or
disposition. Participant attests that he is relying solely on such advisors and
not on any statements or representations of the Plan Administrator, the Company,
or any Affiliate, or any agents thereof. Further, Participant hereby
acknowledges and understands that he (and not the Company) shall be solely
responsible for his tax liability that may arise as a result of receiving this
Award Agreement.

 

[Remainder of page intentionally left blank.]

 

 

 

 5 

Time-based

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate, effective as of the Award Date.

 



  BIO-PATH HOLDINGS, INC.               By:                                  
PARTICIPANT                     (Signature)               (Please print name)

 



  Address:             Facsimile:                   E-mail:  

 



 6 

 

 